DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,937,278. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application substantially claims similar limitations as the patent with one exception.  The current application fails to claim “the first wagering facility comprising at least one of a facility that hosts wagering events and a simulcast facility operable to simulcast the wagering event hosted by the second wagering facility”, as required by the patent `278.  However, it would have been obvious for one with ordinary skill in the art, at the time of applicant’s invention to have include details related to simulcasting the details of wagering event from the second wagering facility to first wagering facility, thus allowing for an increase in wagering/betting by permitting more than one wagering facility to accept wagers on a single wagering event.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. 
Based upon consideration of all the relevant factors with respect to the claims as a whole, claims 2-20 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.  
Although the claim(s) are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition satisfying Step I of an eligibility analysis), which would normally be considered within an appropriate statutory category, as has been noted in the recent Supreme Court decisions Bilski v. Kappos, 130 S. Ct. 3218, 3227 (2010), Alice Corp. Pty. Ltd. v. CLS Bank International, 134 S.Ct. 2347(2014)), (Case No. 13-298 (Supr. Ct., June 19, 2014), and the Court of Appeals for the Federal Circuit in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011), Bancorp Services, L. L. C v Sun Life Assur. Co. of Canada (U.S.), -- F.3d ---, 2012, (Fed. Circ. 2012), one must then look beyond whether the claim falls within a statutory category and determine whether or not the claim is an attempt to patent ineligible subject matter which the courts have proclaimed judicially excepted, specifically, laws of nature, physical phenomena, and abstract ideas (constituting Steps 2A and 2B of the eligibility analysis).  The Supreme Court noted that said decisions are instructive on how to investigate issues of subject matter eligibility and that the question underlying such an investigation is whether or not the claim is an attempt to claim subject matter which has been judicially excepted. 
The 2014 Interim Guidance outlines Steps 2A and 2B equivalent to Parts I and II of the Mayo test) which must be undertaken as they pertain to the concept of abstract ideas.
Step 2A - A determination of whether the claim(s) is/are directed to a law of nature, a natural phenomenon, or an abstract idea must be performed.  Examples of abstract ideas include:
Fundamental economic practices;
Certain methods of organizing human activities;
An idea “of itself”; and
Mathematical relationships/formulas.
Types of concepts the courts have found to be abstract ideas include: mitigating settlement risk; hedging; creating a contractual relationship; using advertising as an exchange or currency; processing information through a clearinghouse; comparing new and stored information and using rules to identify options; using categories to organize, store, and transmit information; organizing information through mathematical correlations; managing a game of bingo; the Arrhenius equation for calculating the cure time of rubber, a formula for updating alarm limits, a mathematical formula relating to standing wave phenomena, and a mathematical procedure for converting one form of numerical representation to another. 
Step 2B - A determination of whether the claim(s) amounts to significantly more than the abstract idea itself.
Non-limiting or non-exclusive examples of limitations which qualify as “significantly more” include:
 Improvements in another technology or technical field;
Improvements in the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
Other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
Non-limiting or non-exclusive examples of limitations which fail to qualify as “significantly more” include:
Adding the words “apply it” (or equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer; 
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the art;
Adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea;
Generally linking the use of the judicial exception to a particular technological environment or field of use.

In the instant application, the claims, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea (i.e., Certain methods of organizing human activities, engaging in lawful wagering and processing information through a clearinghouse) without any limitation(s) which qualify as “significantly more” than the abstract idea itself, but which are merely implemented/applied on a computer.  
Under Step 2A, the claims are directed towards statutory categories of invention. The claimed invention relates to clearing house between first wagering facility and second wagering facility, as indicated by the following independent claim limitation:  “store, in the memory device, contract parameters for settling accounts between a first wagering facility and a second wagering facility, the parameters comprising a simulcast fee charged by the second wagering facility for hosting a wagering event to the first wagering facility; store account parameters in the memory device that provide a description of an account of the first wagering facility and an account of the second wagering facility; as the first wagering facility transmits over a network to the second wagering facility a bet placed at the first wagering facility on the wagering event hosted by the second wagering facility, monitor the network to receive a copy of the transmitted bet, wherein the copy of the transmitted bet is encrypted; detect a stop bet command communicated by the second wagering facility to the first wagering facility over the network in response to a predetermined period of time prior to commencement of the wagering event being met; detect a transmission of recalculated odds for the wagering event from the second wagering facility to the first wagering facility over the network in response to the first wagering facility transmitting the transmitted bet prior to issuance of the stop bet command; detect a refusal by the second wagering facility in response to the transmitted bet being received by the first wagering facility subsequent to issuance of the stop bet command; store, in the memory device, information associated with a decrypted transmitted bet, the information associated with the transmitted bet comprising an identifier 2 04-6198-C5_210311_PA04-6198-C5 of the first wagering facility, an identifier of the second wagering facility, an identifier of the wagering event, and an amount of the bet; receive from the network a result of the wagering event, wherein the result is transmitted by the second wagering facility onto the network; using the identifier of the first wagering facility and the identifier of the second wagering facility, retrieve from the memory device the information associated with the transmitted bet and the contract parameters; determine a settlement between the first and second wagering facilities based at least in part upon the result of the wagering event, the odds for the wagering event, the retrieved bet information, and the contract parameters; retrieve from the memory device the account parameters that provide the description of the account of the first wagering facility and the account of the second wagering facility; and based at least in part upon the settlement determination, initiate a transaction to transfer funds between the account of the first wagering facility and the account of the second wagering facility.”  
This describes an abstract concept similar to those found by the courts be abstract, such as method of organizing human activity and processing information through a clearinghouse.  The Examiner deems that the claimed invention therefore is directed to the abstract idea, as they adhere to aforementioned types of concepts the courts have found to be abstract ideas.  Further, the breadth of the claim when viewed as a whole clearly seeks to “tie up” the abstract idea.  
Under Step 2B, no element or combination of elements is sufficient to ensure the claim as a whole amounts to significantly more that the abstract idea itself.  For example, the physical components including wagering facilities with all its components, considered individually and as an ordered combination merely implement the abstract idea at a high level of generality and fail to impose meaningful limitations to impart patent-eligibility.  Consequently, the claims lacked an inventive concept that would transform them into patent-eligible application of the incorporated abstract idea.  Appropriate attention is required.

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brenner (20030144057) refers to a systems and processes for interactive off-track wagering are provided. A user reviews racing information and places bets using an off-track terminal. The user interactively selects a desired racetrack and race. Odds, pools, and payoff amounts may be viewed for a variety of complex wager types. To place a wager, the user selects a wager type, wager amount, and the desired runners. Account information can be reviewed. If desired, the user can transfer funds from a bank account to an account used for wagering. Racing videos can be viewed while the user reviews odds and places bets. Video clips of past races can be ordered. Related advertisements can be presented using text or video clips. Merchandise may be ordered interactively. Information regarding system usage may be gathered.
McNutt (6,837,791) refers to an interactive wagering system is provided in which a user at user equipment may place electronic wagers with an interactive wagering application. The wagers may be horse race wagers. The interactive wagering application may handle wagers placed at multiple totalizators. The user may be provided with an opportunity to select a desired totalizator at which to place wagers or the interactive wagering application may automatically apply tote selection criteria to determine which of the multiple totalizators wagers are to be placed with. The user may review information on available odds and other information for each of the different totalizators. Automatic totalizator selection may be based on odds, tax consequences, licensing status, pool values, bulk benefits, user preference, available wager types, or other suitable criteria.
Vlazny (20050181868) refers to methods and systems of pari-mutuel wagering are disclosed to facilitate the wager construction process. In one method, patrons or tellers select a graphic area on a display element to place runners in a position of a pari-mutuel wager. In another method, a patron or teller selects a graphic area of a display element to copy a runner of a position to another position of a pari-mutuel wager. Another method provides a patron or teller with an opportunity to sort a list of runners of a pari-mutuel gaming activity by selecting an icon of a display element. In a further method, a patron or teller places a multi-position pari-mutuel wager by selecting an area of a display element.

The referenced citations made above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/            Primary Examiner, Art Unit 3649